UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



CONSUMER FINANCIAL
PROTECTION BUREAU, et. al.,

                            Plaintiffs,                         16-CV-880G(Sr)
v.

DOUGLAS MACKINNON, et al.,

                            Defendants.



                                 DECISION AND ORDER

              This case was referred to the undersigned by the Hon. Frank P. Geraci,

Jr., pursuant to 28 U.S.C. § 636(b)(1), for all pretrial matters. Dkt. #14.



              Plaintiffs commenced this action pursuant to the Consumer Financial

Protection Act of 2010 (“CFPA”), 12 U.S.C. §§ 5531(a) and 5536(a); the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692-1692p; New York Executive

Law § 63(12); and New York General Business Law §§ 349 and 601, alleging that

defendants engaged in an illegal consumer debt collection scheme. Dkt. #1.



              Currently before the Court is plaintiffs’ motion to compel nonparty Kristy

Fiutko to produce documents and electronically stored information relating to the

defendants in this action and submit to a deposition. Dkt. #78. Plaintiffs’ counsel

declares that they are seeking documents from Ms. Fiutko because the corporate

defendants claim that they no longer possess many of the documents plaintiffs are
seeking. Dkt. 78-2, ¶ 9. Plaintiffs submit numerous deposition transcripts suggesting

that Ms. Fiutko exercised managerial responsibility over the corporate defendants and

was closely involved with their business operations, including management of business

records. Dkt. #78-2, ¶¶ 10-11.



                 In opposition to the motion, Kristy Fiutko avers that the information

requested in the subpoena is duplicative of evidence already disclosed during the

course of this litigation or available from other sources; that the email requested was

maintained by a contractor who did not transfer the email history to her upon

termination of their relationship; she never received complaints for defendants; and she

possesses no further information relevant to the defendants and has already spent a

significant amount of time, none of which she has been compensated for, responding to

plaintiffs’ requests for information. Dkt. #82.



                 Plaintiffs reply that Ms. Fiutko’s affidavit concedes that she possesses

discoverable information and argues that she appears to be a key witness to matters at

issue in this litigation. Dkt. #83, p.3. Plaintiffs further reply that Ms. Fiutko has not

identified any particular burden that would justify noncompliance with the subpoena.

Dkt. #83, p.6.



                 Discovery of nonparties is governed by Rule 45 of the Federal Rules of

Civil Procedure, but subject to the general relevancy standard applicable to discovery

under Rule 26(b)(1). Warnke v. CVS Corp., 265 F.R.D. 64, 66 (E.D.N.Y. 2010). Rule



                                               -2-
26(b)(1) provides that

             Parties may obtain discovery regarding any nonprivileged
             matter that is relevant to any party’s claim or defense and
             proportional to the needs of the case, considering the
             importance of the issues at stake in the action, the amount
             in controversy, the parties’ relative access to relevant
             information, the parties’ issues, and whether the burden or
             expense of the proposed discovery outweighs its likely
             benefit.

In addition, Rule 45(c)(3)(A)(iv) requires a court to modify a subpoena that “subjects a

person to an undue burden” and permits a court to modify a subpoena that requires

disclosure of a trade secret or other confidential research, development, or commercial

information. “Whether a subpoena imposes an undue burden depends upon factors

such as relevance, the need of the party for the documents, the breadth of the

document request, the time period covered by it, the particularity with which the

documents are described, and the burden imposed.” Libaire v. Kaplan, 760 F. Supp.2d

288, 293-94 (E.D.N.Y. 2011).



             Plaintiffs’ have proffered ample information to suggest that Ms. Fiutko was

sufficiently involved in the management of the corporate defendants’ debt collection

businesses so as to support the breadth of the subpoena served upon her. Dkt. #78-2,

pp.41, 44, 50, 53, 56, 67, 69-70, 79; Dkt. #83-2, p.2; Dkt. #83-3. Defendants identify

Ms. Fiutko and her company, Advanced Data Mining Solutions, LLC as providing

technical support, software services, management of phone services,

telecommunication services, provision of accounting, merchant services for payment

processing, and other consultant services. Dkt. #78-2, p.89. Ms. Fiutko concedes that

she has assisted defendants in gathering documents for defendants during the course

                                           -3-
of discovery. Dkt. #78-2, p.98 & Dkt. #82, ¶¶ 20 & 23. Moreover, she appears to have

responded to most of the requests for communications that are set forth in the

subpoena in her affidavit opposing plaintiffs’ motion to compel. Dkt. #82. Finally, Ms.

Fiutko has not put forth any factual basis for her conclusory claim of undue burden or

potential for disclosure of trade secrets, confidential research and commercial

information to the defendants. As a result, plaintiffs’ motion to compel is granted.



              Ms. Fiutko shall respond to the request for production within 30 days of

the entry of this Decision and Order and shall submit to deposition within 60 days of the

entry of this Decision and Order.



              The deadline for filing dispositive motions is extended through October 25,

2019.



              SO ORDERED.


DATED:       Buffalo, New York
             July 15, 2018


                                           s/ H. Kenneth Schroeder, Jr.
                                          H. KENNETH SCHROEDER, JR.
                                          United States Magistrate Judge




                                            -4-
